DAVIDSON, Judge.
The offense is burglary, with punishment assessed at two years’ confinement in the penitentiary.
Notice of appeal herein appears as a docket entry, only. This is insufficient; it must be entered of record, which means entered upon the minutes of the court. Art. 827, C. C. P.; Crozier v. State, 141 Tex. Cr. R. 407, 149 S. W. (2d) 108; Beasley v. State, 144 Tex. Cr. R. 366, 162 S. W. (2d) 968; Patton v. State, 203 S. W. (2d) 224.
The appeal is, accordingly, dismissed.
Opinion approved by the Court.